Title: To Thomas Jefferson from Christopher Ellery, 8 February 1804
From: Ellery, Christopher
To: Jefferson, Thomas


               
                  Senate Chamber Feby. 8th. 1804—
               
               C. Ellery again ventures to intrude upon the precious time of the President with a request that he may be considered as among the friends of Mr. Seymour, who, as he understands, is recommended for some office in the lately acquired territory. C. Ellery is not intimately acquainted with Mr. Seymour, but well knows that his family is one of the most respectable in Connecticut. He begs to observe also that Mr. Seymour is conversant in mercantile affairs, and has the spanish language, as well as a knowledge of spanish manners & customs, gained by a residence of two or three years in Havana
               With his highest respects C. Ellery tenders to the President his warmest wishes for his health & happiness—
            